              Case 1:20-cv-03543 Document 1 Filed 05/06/20 Page 1 of 32




                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK

RAYMOND C. BAKER and LOIS M. BAKER

                  Plaintiffs,
                                                  COMPLAINT
 vs.
                                                  JURY TRIAL DEMANDED
 MONSANTO COMPANY,
                                                  Court File No. 1-20-cv-3543
                  Defendant.




        Plaintiff Raymond C. Baker, and Plaintiff Lois M. Baker, by and through their
 undersigned counsel, hereby bring this Complaint for damages against Defendant
 Monsanto Company (Defendant). It is intended that this action be transferred to the pending
 MDL 2741, In Re: Roundup Products Liability Litigation. Any venue or jurisdiction issues can
 be resolved if and when this action is being retransferred.


                                       NATURE OF THE CASE

       1.      This is an action for damages suffered by Plaintiff as a direct and proximate result
of Defendant’s negligent and wrongful conduct in connection with the design, development,
manufacture, testing, packaging, promoting, marketing, advertising, distribution, labeling, and
sale of the herbicide Roundup, containing the active ingredient glyphosate.
       2.      Plaintiff maintains that Roundup and glyphosate is defective, dangerous to
human health, unfit and unsuitable to be marketed and sold in commerce, and lacked proper
warnings and directions as to the dangers associated with its use.


                                    JURISDICTION AND VENUE

       3.      This Court has jurisdiction over Defendant and this action pursuant to 28 U.S.C. §
1332 because there is complete diversity of citizenship between Plaintiff and Defendant.
Defendant is either incorporated and has the principal place of business outside of the state in




                                                  1
              Case 1:20-cv-03543 Document 1 Filed 05/06/20 Page 2 of 32



which the Plaintiff resides.
       4.      The amount in controversy between Plaintiff and Defendant exceeds $75,000,
exclusive of interest and cost.
       5.      The Court also has supplemental jurisdiction pursuant to 28 U.S.C. § 1367.
       6.      Venue is proper within this district pursuant to 28 U.S.C. § 1391 in that Defendant
conducts business and sells, markets, and distributes Roundup within the Southern District of
New York.
                                            PARTIES

       7.      Plaintiff Raymond C. Baker (Plaintiff) is a natural person and at all relevant
times a resident and citizen of Virginia.
       8.      Plaintiff brings this action for injuries sustained by exposure to Roundup
containing the active ingredient glyphosate and the surfactant POEA. As a direct and proximate
result of being exposed to Roundup, Plaintiff developed multiple myeloma.
       9.      “Roundup” refers to all formulations of Defendant’s roundup products, including,
but not limited to, Roundup Concentrate Poison Ivy and Tough Brush Killer 1, Roundup Custom
Herbicide, Roundup D-Pak herbicide, Roundup Dry Concentrate, Roundup Export Herbicide,
Roundup Fence & Hard Edger 1, Roundup Garden Foam Weed & Grass Killer, Roundup
Grassand Weed Killer, Roundup Herbicide, Roundup Original 2k herbicide, Roundup Original
II Herbicide, Roundup Pro Concentrate, Roundup Prodry Herbicide, Roundup Promax, Roundup
Quik Stik Grass and Weed Killer, Roundup Quikpro Herbicide, Roundup Rainfast Concentrate
Weed & Grass Killer, Roundup Rainfast Super Concentrate Weed & Grass Killer, Roundup
Ready-to-Use Extended Control Weed & Grass Killer 1 Plus Weed Preventer, Roundup Ready-to-
Use Weed & Grass Killer, Roundup Ready-to-Use Weed and Grass Killer 2, Roundup Ultra Dry,
Roundup Ultra Herbicide, Roundup Ultramax, Roundup VM Herbicide, Roundup Weed & Grass
Killer Concentrate, Roundup Weed & Grass Killer Concentrate Plus, Roundup Weed & Grass
killer Ready-to-Use Plus, Roundup Weed & Grass killer Super Concentrate, Roundup Weed &
Grass Killer1 Ready-to-Use, Roundup WSD Water Soluble Dry Herbicide Deploy Dry Herbicide,
or any other formulation of containing the active ingredient glyphosate.
       10.     Defendant MONSANTO COMPANY is a Delaware corporation, with a principal
place of business in St. Louis, Missouri.




                                                 2
               Case 1:20-cv-03543 Document 1 Filed 05/06/20 Page 3 of 32



       11.      Defendant MONSANTO COMPANY is collectively referred to as “Monsanto” or
“Defendant.”
       12.      Defendant transacted and conducted business within the State of New York that
relates to the allegations in this Complaint.
       13.      Defendant derived substantial revenue from goods and products used in the State
of New York.
       14.      Defendant expected or should have expected it acts to have consequences
within the State of New York, and it derived substantial revenue from interstate commerce.
       15.      Defendant is authorized to do business in New York and derive substantial income
from doing business in this state.
       16.       Defendant purposefully availed itself of the privilege of conducting activities with
the State of New York, thus invoking the benefits and protections of its laws.
       17.      Defendant acted to design, sell, advertise, manufacture and distribute Roundup,
with full knowledge of its dangerous and defective nature.


                                       FACTUAL ALLEGATIONS

       18.      At all relevant times, Defendant did design, research, manufacture, test,
advertise, promote, market, sell, distribute, and have acquired and was responsible for
Defendant who has designed, researched, manufactured, tested, advertised, promoted, marketed,
sold, and distributed the commercial herbicide Roundup.
       19.      Monsanto is a multinational agricultural biotechnology corporation based in St.
Louis, Missouri. It is the world’s leading producer of glyphosate.
       20.      Defendant discovered the herbicidal properties of glyphosate during the 1970’s and
subsequently began to design, research, manufacture, sell and distribute glyphosate based
“Roundup” as a broad spectrum herbicide.
       21.      Glyphosate is the active ingredient in Roundup.
       22.      Glyphosate is a broad-spectrum herbicide used to kill weeds and grasses known to
compete with commercial crops grown around the globe.
       23.      Glyphosate is a “non-selective” herbicide, meaning that it kills indiscriminately
based only on whether a given organism produces a specific enzyme, 5-enolpyruvylshikimic




                                                  3
                   Case 1:20-cv-03543 Document 1 Filed 05/06/20 Page 4 of 32



acid-3- phosphate synthase, known as EPSP synthase.
           24.      Glyphosate inhibits the enzyme 5-enolpyruvylshikimic acid-3-phosphate synthase
that interferes with the shikimic pathway in plants, resulting in the accumulation of shikimic acid
in plant tissue and ultimately plant death.
           25.      Sprayed as a liquid, plants absorb glyphosate directly through their leaves, stems,
and roots, and detectable quantities accumulate in the plant tissues.
           26.      Each year, approximately 250 million pounds of glyphosate are sprayed on crops,
commercial nurseries, suburban lawns, parks, and golf courses. This increase in use has been
driven largely by the proliferation of genetically engineered crops, crops specifically tailored to
resist the activity of glyphosate.
           27.      Defendant is intimately involved in the development, design, manufacture,
marketing, sale, and distribution of genetically modified (“GMO”) crops, many of which are
marketed as being resistant to Roundup i.e., “Roundup Ready.” As of 2009, Defendant was the
world’s leading producer of seeds designed to be Roundup Ready. In 2010, an estimated 70% of
corn and cotton, and 90% of soybean fields in the United States contained Roundup Ready seeds.
           28.      The original Roundup, containing the active ingredient glyphosate, was introduced
in 1974. Today, glyphosate products are among the world’s most widely used herbicides.1
           29.      For nearly 40 years, consumers, farmers, and the public have used Roundup,
unaware of its carcinogenic properties.


                        REGISTRATION OF HERBICIDES UNDER FEDERAL LAW


           30.      The manufacture, formulation and distribution of herbicides, such as Roundup, are
regulated under the Federal Insecticide, Fungicide, and Rodenticide Act (FIFRA), 7 U.S.C. §
136 et seq. FIFRA requires that all pesticides be registered with the Environmental Protection
Agency (EPA) prior to their distribution, sale, or use, except as described by FIFRA 7 U.S.C.
136a(a).




 1
     Backgrounder, History of Monsanto’s Glyphosate Herbicides, June 2005.




                                                               4
              Case 1:20-cv-03543 Document 1 Filed 05/06/20 Page 5 of 32



       31.     The EPA requires as part of the registration process, among other requirements, a
variety of tests to evaluate the potential for exposure to pesticides, toxicity to people and other
potential non-target organisms, and other adverse effects on the environment. Registration by the
EPA, however, is not an assurance or finding of safety. The determination the EPA makes in
registering or re-registering a product is not that the product is “safe,” but rather that use of the
product in accordance with its label directions “will not generally cause unreasonable adverse
effects on the environment.” 7 U.S.C. § 136(a)(c)(5)(D).
       32.     FIFRA defines “unreasonable adverse effects on the environment” to mean “any
unreasonable risk to man or the environment, taking into account the economic, social, and
environmental costs and benefits of the use of any pesticide.” 7 U.S.C. § 136(bb). FIFRA thus
requires the EPA to make a risk/benefit analysis in determining whether a registration should be
granted or allowed to continue to be sold in commerce.
       33.     The EPA and the State of New York registered Roundup for distribution, sale, and
manufacture in the United States and the State of New York.
       34.     FIFRA generally requires that the registrant, Monsanto, conduct health and safety
testing of pesticide products. The government is not required, nor is it able, to perform the product
tests that are required of the manufacturer.
       35.     The evaluation of each pesticide product distributed, sold, or manufactured is
completed at the time the product is initially registered. The data necessary for registration of a
pesticide has changed over time. The EPA is now in the process of re-evaluating all pesticide
products through a Congressionally-mandated process called “re-registration.” 7 U.S.C. § 136a-
In order to reevaluate these pesticides, the EPA demands the completion of additional tests and
the submission of data for the EPA’s review and evaluation.
       36.     In the case of glyphosate and Roundup, the EPA had planned on releasing its
preliminary risk assessment – in relation to the registration process – no later than July 2015. The
EPA completed its review of glyphosate in early 2015, but delayed releasing the assessment
pending further review in light of the World Health Organization’s findings.




                                                   5
             Case 1:20-cv-03543 Document 1 Filed 05/06/20 Page 6 of 32



                       MONSANTO’S FALSE REPRESENTATIONS
                        REGARDING THE SAFETY OF ROUNDUP

       37.    In 1996, the New York Attorney General (“NYAG”) filed a lawsuit against
Monsanto based on its false and misleading advertising of Roundup products. Specifically, the
lawsuit challenged Monsanto’s general representations that its spray-on glyphosate-based
herbicides, including Roundup, were “safer than table salt” and "practically non-toxic" to
mammals, birds, and fish. Among the representations the NYAG found deceptive and misleading
about the human and environmental safety of Roundup are the following:


              a) Remember that environmentally friendly Roundup herbicide is
                 biodegradable. It won't build up in the soil so you can use
                 Roundup with confidence along customers' driveways, sidewalks
                 and fences ...


              b) And remember that Roundup is biodegradable and won't build up
                 in the soil. That will give you the environmental confidence you
                 need to use Roundup everywhere you've got a weed, brush,
                 edging or trimming problem.

              c) Roundup biodegrades into naturally occurring elements.

              d) Remember that versatile Roundup herbicide stays where you put
                 it. That means there's no washing or leaching to harm customers'
                 shrubs or other desirable vegetation.
              e) This non-residual herbicide will not wash or leach in the soil. It
                 …. stays where you apply it.


              f) You can apply Accord with “confidence because it will stay
                 where you put it” it bonds tightly to soil particles, preventing
                 leaching. Then, soon after application, soil microorganisms
                 biodegrade Accord into natural products.




                                                6
               Case 1:20-cv-03543 Document 1 Filed 05/06/20 Page 7 of 32



                g) Glyphosate is less toxic to rats than table salt following acute oral
                    ingestion.


                h) Glyphosate's safety margin is much greater than required. It has
                    over a 1,000-fold safety margin in food and over a 700-fold safety
                    margin for workers who manufacture it or use it.


                i) You can feel good about using herbicides by Monsanto. They
                    carry a toxicity category rating of 'practically non-toxic' as it
                    pertains to mammals, birds and fish.


                j) “Roundup can be used where kids and pets will play and breaks
                    down into natural material.” This ad depicts a person with his
                    head in the ground and a pet dog standing in an area which has
                    been treated with Roundup.2


        38.     On November 19, 1996, Monsanto entered into an Assurance of Discontinuance
with NYAG, in which Monsanto agreed, among other things, “to cease and desist from publishing
or broadcasting any advertisements [in New York] that represent, directly or by implication” that:


                a) its glyphosate-containing pesticide products or any
                    component thereof are safe, non-toxic, harmless or free
                    from risk.




                                                     ***




 2
  Attorney General of the State of New York, In the Matter of Monsanto Company, Assurance of Discontinuance
 Pursuant to Executive Law § 63(15) (Nov. 1996).




                                                      7
                   Case 1:20-cv-03543 Document 1 Filed 05/06/20 Page 8 of 32



                     b. its glyphosate-containing pesticide products or any
                          component thereof manufactured, formulated, distributed
                          or sold by Monsanto are biodegradable
                                                        ***
                     c. its glyphosate-containing pesticide products or any
                          component thereof stay where they are applied under all
                          circumstances and will not move through the environment
                          by any means.
                                                        ***
                     d. its glyphosate-containing pesticide products or any
                          component thereof are "good" for the environment or are
                          "known for their environmental characteristics."
                                                        ***
                     e. glyphosate-containing        pesticide    products   or    any
                          component thereof are safer or less toxic than common
                          consumer products other than herbicides;
                                                       ***
                     f. its glyphosate-containing products or any component
                          thereof might be classified as "practically non-toxic.

          39.        Monsanto did not alter its advertising in the same manner in any state other than
New York, and on information and belief still has not done so today.
          40.        In 2009, France’s highest court ruled that Monsanto had not told the truth about the
safety of Roundup. The French court affirmed an earlier judgment that Monsanto had falsely
advertised its herbicide Roundup as “biodegradable” and that it “left the soil clean.”3




 3
     Monsanto Guilty in ‘False Ad’ Row, BBC, Oct. 15, 2009, available at
 http://news.bbc.co.uk./2/hi/erope/8308903.stm




                                                          8
                 Case 1:20-cv-03543 Document 1 Filed 05/06/20 Page 9 of 32



                             EVIDENCE OF CARCINOGENICITY IN ROUNDUP

          41.      As early as the 1980’s Monsanto was aware of glyphosate’s carcinogenic
properties.
          42.      On March 4, 1985, a group of the Environmental Protection Agency’s (EPA)
Toxicology Branch published a memorandum classifying glyphosate as a Category C oncogene.4
Category C oncogenes are possible human carcinogens with limited evidence of carcinogenicity.
          43.      In 1986, the EPA issued a Registration Standard for glyphosate (NTIS PB87-
103214). The Registration standard required additional phytotoxicity, environmental fate,
toxicology, product chemistry, and residue chemistry studies. All of the data required was
submitted and reviewed and waived.5
          44.      In October 1991 the EPA published a Memorandum entitled “Second Peer Review
of Glyphosate.” The memorandum changed glyphosate’s classification to Group E (evidence of
non-carcinogenicity for humans). Two peer review committee members did not concur with the
conclusions of the committee and one member refused to sign.6
          45.      In addition to the toxicity of the active molecule, many studies support the
hypothesis that glyphosate formulations found in Defendant’s Roundup products are more
dangerous and toxic than glyphosate alone.7 As early as 1991 evidence existed demonstrating that
glyphosate formulations were significantly more toxic than glyphosate alone. 8
          46.      In 2002, Julie Marc published a study entitled “Pesticide Roundup Provokes Cell
Division Dysfunction at the Level of CDK1/Cyclin B Activation.”




 4
     Consensus Review of Glyphosate, Casewell No. 661A. March 4, 1985. United States Environmental Protection
 Agency.
 5 http://www.epa.gov/oppsrrd1/reregistration/REDs/factsheets/0178fact.pdf

 6 Second Peer Review of Glyphosate, CAS No. 1071-83-6. October 30, 1881. United States Environmental

 Protection Agency.
 7 Martinez et al. 2007; Benachour 2009; Gasnier et al. 2010; Peixoto 2005; Marc 2004

 8     Martinez et al 1991




                                                         9
               Case 1:20-cv-03543 Document 1 Filed 05/06/20 Page 10 of 32



        47.      The study found that Defendant’s Roundup caused delays in the cell cycles of sea
urchins, while the same concentrations of glyphosate alone proved ineffective and did not alter
cell cycles.
        48.      In 2004, Julie Marc published a study entitled “Glyphosate-based pesticides affect
cell cycle regulation.” The study demonstrated a molecular link between glyphosate-based
products and cell cycle dysregulation.
        49.      The study noted that “cell-cycle dysregulation is a hallmark of tumor cells and
human cancer. Failure in the cell-cycle checkpoints leads to genomic instability and subsequent
development of cancers from the initial affected cell.” Further, “[s]ince cell cycle disorders such
as cancer result from dysfunction of unique cell, it was of interest to evaluate the threshold dose
of glyphosate affecting cells.” 9
        50.      In 2005, Francisco Peixoto published a study showing that Roundup’s effects on
rat liver mitochondria are much more toxic and harmful than the same concentrations of
glyphosate alone.
        51.      The Peixoto study suggested that the harmful effects of Roundup on mitochondrial
bioenergetics could not be exclusively attributed to glyphosate and could be the result of other
chemicals, namely the surfactant POEA, or alternatively due to the possible synergy between
glyphosate and Roundup formulation products.
        52.      In 2009, Nora Benachour and Gilles-Eric Seralini published a study examining the
effects of Roundup and glyphosate on human umbilical, embryonic, and placental cells.
        53.      The study used dilution levels of Roundup and glyphosate far below agricultural
recommendations, corresponding with low levels of residues in food. The study concluded that
supposed “inert” ingredients, and possibly POEA, change human cell permeability and amplify
toxicity of glyphosate alone. The study further suggested that determinations of glyphosate
toxicity should take into account the presence of adjuvants, or those chemicals used in the
formulation of the complete pesticide. The study confirmed that the adjuvants in Roundup are not
inert and that Roundup is always more toxic than its active ingredient glyphosate.




 9   (Molinari, 2000; Stewart et al., 2003)




                                                  10
             Case 1:20-cv-03543 Document 1 Filed 05/06/20 Page 11 of 32



       54.     The results of these studies were confirmed in recently published peer-reviewed
studies and were at all times available and known to Defendant.
       55.     Defendant knew or should have known that Roundup is more toxic than glyphosate
alone and that safety studies on Roundup, Roundup’s adjuvants and “inert” ingredients, and the
surfactant POEA were necessary to protect Plaintiff from Roundup.
       56.     Defendant knew or should have known that tests limited to Roundup’s active
ingredient glyphosate were insufficient to prove the safety of Roundup.
       57.     Defendant failed to appropriately and adequately test Roundup, Roundup’s
adjuvants and “inert” ingredients, and the surfactant POEA to protect Plaintiff from Roundup.
       58.     Rather than performing appropriate tests, Defendant relied upon flawed industry-
supported studies designed to protect Defendant’s economic interests rather than Plaintiff and the
consuming public.
       59.     Despite their knowledge that Roundup was considerably more dangerous than
glyphosate alone, Defendant continued to promote Roundup as safe.


                            IARC CLASSIFICATION OF GLYPHOSATE

       60.     The International Agency for Research on Cancer (IARC) is the specialized
intergovernmental cancer agency the World Health Organization (WHO) of the United Nations
tasked with conducting and coordinating research into the causes of cancer.
       61.     An IARC Advisory Group to Recommend Priorities for IARC Monographs during
2015–2019 met in April 2014. Though nominations for the review were solicited, a substance
must meet two criteria to be eligible for review by the IARC Monographs: there must already be
some evidence of carcinogenicity of the substance, and there must be evidence that humans are
exposed to the substance.
       62.     IARC set glyphosate for review in 2015-2016. IARC uses five criteria for
determining priority in reviewing chemicals. The substance must have a potential for direct impact
on public health; scientific literature to support suspicion of carcinogenicity; evidence of
significant human exposure; high public interest and potential to bring clarity to a controversial
area and reduce public anxiety or concern; related agents similar to one given high priority by
the above considerations. Data reviewed is sourced preferably from publicly accessible, peer-




                                                  11
               Case 1:20-cv-03543 Document 1 Filed 05/06/20 Page 12 of 32



reviewed data.
       63.       On March 24, 2015, after its cumulative review of human, animal, and DNA studies
for more than one year, many of which have been in Defendant’s possession since as early as
1985, the IARC’s working group published its conclusion that the glyphosate contained in
Defendant’s Roundup herbicide, is a Class 2A “probable carcinogen” as demonstrated by the
mechanistic evidence of carcinogenicity in humans and sufficient evidence of carcinogenicity in
animals.
       64.       The IARC’s full Monograph was published on July 29, 2015 and established
glyphosate as a class 2A probable carcinogen to humans. According to the authors glyphosate
demonstrated sufficient mechanistic evidence (genotoxicity and oxidative stress) to warrant a 2A
classification based on evidence of carcinogenicity in humans and animals.
       65.        The IARC Working Group found an increased risk between exposure to
glyphosate and non-Hodgkin’s lymphoma (NHL) and several subtypes of NHL, and the
increased risk continued after adjustment for other pesticides.
       66.       The IARC also found that glyphosate caused DNA and chromosomal damage in
human cells.


                        EARLIER EVIDENCE OF GLYPHOSATE’S DANGER

       67.       Despite the new classification by the IARC, Defendant has had ample evidence of
glyphosate and Roundup’s genotoxic properties for decades.
       68.       Genotoxicity refers to chemical agents that are capable of damaging the DNA
within a cell through genetic mutations, which is a process that leads to cancer.
       69.       In 1997, Chris Clements published “Genotoxicity of select herbicides in Rana
catesbeiana tadpoles using the alkaline single-cell gel DNA electrophoresis (comet) assay.”
       70.       The study found that tadpoles exposed to Roundup showed significant DNA
damage when compared with unexposed control animals.
       71.       Both human and animal studies have shown that glyphosate and glyphosate-based
formulations such as Roundup can induce oxidative stress.
       72.       Oxidative stress and associated chronic inflammation are believed to be involved
in carcinogenesis.




                                                 12
             Case 1:20-cv-03543 Document 1 Filed 05/06/20 Page 13 of 32



       73.     The IARC Monograph notes that “[s]trong evidence exists that glyphosate, AMPA
and glyphosate-based formulations can induce oxidative stress.”
       74.     In 2006 César Paz-y-Miño published a study examining DNA damage in human
subjects exposed to glyphosate.
       75.     The study produced evidence of chromosomal damage in blood cells showing
significantly greater damage after exposure to glyphosate than before in the same individuals,
suggesting that the glyphosate formulation used during aerial spraying had a genotoxic effect on
exposed individuals.
       76.     The IARC Monograph reflects the volume of evidence of glyphosate pesticides’
genotoxicity noting “[t]he evidence for genotoxicity caused by glyphosate-based formulations is
strong.”
       77.     Despite knowledge to the contrary, Defendant maintains that there is no evidence
that Roundup is genotoxic, that regulatory authorities and independent experts are in agreement
that Roundup is not genotoxic, and that there is no evidence that Roundup is genotoxic.
       78.     In addition to glyphosate and Roundup’s genotoxic properties, Defendant has long
been aware of glyphosate’s carcinogenic properties.
       79.     Glyphosate and Roundup in particular have long been associated with
carcinogenicity and the development of numerous forms of cancer, including, but not limited to,
non-Hodgkin’s lymphoma, Hodgkin’s lymphoma, multiple myeloma, and soft tissue sarcoma.
       80.     Defendant has known of this association since the early to mid-1980s and
numerous human and animal studies have evidenced the carcinogenicity of glyphosate and
Roundup.
       81.     In 1985 the EPA studied the effects of glyphosate in mice finding a dose related
response in male mice linked to renal tubal adenomas, a rare tumor. The study concluded the
glyphosate was oncogenic.
       82.     In 2003 Lennart Hardell and Mikael Eriksson published the results of two case
controlled studies on pesticides as a risk factor for NHL and hairy cell leukemia.




                                                 13
             Case 1:20-cv-03543 Document 1 Filed 05/06/20 Page 14 of 32



       83.     The study concluded that glyphosate had the most significant relationship to
NHL among all herbicides studies with an increased odds ratio of 3.11.
       84.     In 2003 AJ De Roos published a study examining the pooled data of mid-
western farmers, examining pesticides and herbicides as risk factors for NHL.
       85.     The study, which controlled for potential confounders, found a relationship
between increased NHL incidence and glyphosate.
       86.     In 2008 Mikael Eriksson published a study a population based case-control
study of exposure to various pesticides as a risk factor for NHL.
       87.     This strengthened previous associations between glyphosate and NHL.
       88.     In spite of this knowledge, Defendant continued to issue broad and
sweeping statements suggesting that Roundup was, and is, safer than ordinary household
items such as table salt, despite a lack of scientific support for the accuracy and validity of
these statements and, in fact, voluminous evidence to the contrary.
       89.     Upon information and belief, these statements and representations have been
made with the intent of inducing Plaintiff, the agricultural community, and the public
at large to purchase, and increase the use of, Defendant’s Roundup for Defendant’s
pecuniary gain, and in fact did induce Plaintiff to use Roundup.
       90.     Defendant made these statements with complete disregard and reckless
indifference to the safety of Plaintiff and the general public.
       91.     Notwithstanding Defendant’s representations, scientific evidence has
established a clear association between glyphosate and genotoxicity, inflammation, and an
increased risk of many cancers, including, but not limited to, NHL, multiple myeloma, and
soft tissue sarcoma.
       92.     Defendant knew or should have known that glyphosate is associated with
an increased risk of developing cancer, including, but not limited to, NHL, Multiple
myeloma, and soft tissue sarcomas.
       93.     Defendant failed to appropriately and adequately inform and warn Plaintiff of
the serious and dangerous risks associated with the use of and exposure to glyphosate
and Roundup, including, but not limited to, the risk of developing NHL, as well as other
severe and personal injuries, which are permanent and long-lasting in nature, cause
significant physical pain and mental anguish, diminished enjoyment of life, and the




                                                14
               Case 1:20-cv-03543 Document 1 Filed 05/06/20 Page 15 of 32



need for medical treatment, monitoring and medications.
        94.      Despite the IARC’s classification of glyphosate as a class 2A probable
carcinogen, Defendant continues to maintain that glyphosate and Roundup is safe, non-
carcinogenic, non- genotoxic, and falsely warrant to users and the general public that
independent experts and regulatory agencies agree that there is no evidence of
carcinogenicity or genotoxicity in glyphosate and Roundup.
        95.      Defendant has claimed and continue to claim that Roundup is safe, non-
carcinogenic, and non-genotoxic. These misrepresentations are consistent with Defendant
cavalier approach to investigating and ensuring the safety of its products, the safety of the
public at large, and the safety of Plaintiff.
        96.      Monsanto claims on its website that “[r]egulatory authorities and
independent experts around the world have reviewed numerous long-term/carcinogenicity
and genotoxicity studies and agree that there is no evidence that glyphosate, the active
ingredient in Roundup brand herbicides and other glyphosate-based herbicides, causes cancer,
even at very high doses, and that it is not genotoxic”.10
        97.      Ironically, the primary source for this statement is a 1986 report by the WHO,
the same organization that now considers glyphosate to be a probable carcinogen.
        98.      Glyphosate, and Defendant’s Roundup products in particular, have long
been associated with serious side effects and many regulatory agencies around the globe
have banned or are currently banning the use of glyphosate herbicide products.
        99.      Defendant’s statements proclaiming the safety of Roundup and disregarding
its dangers misled Plaintiff.
        100.     Despite Defendant’s knowledge that Roundup was associated with an elevated
risk of developing cancer, Defendant’s promotional campaigns focused on Roundup’s
purported “safety profile.”




 10
    Backgrounder - Glyphosate: No Evidence of Carcinogenicity. Updated November 2014.
 (downloaded October 9 2015)




                                                   15
              Case 1:20-cv-03543 Document 1 Filed 05/06/20 Page 16 of 32



       101.     Defendant's failure to adequately warn Plaintiff resulted in (1) Plaintiff using
and being exposed to glyphosate instead of using another acceptable and safe method of
controlling unwanted weeds and pests; and (2) scientists and physicians failing to warn and
instruct consumers about the risk of cancer, including NHL, and other injuries associated with
Roundup.
       102.     Defendant failed to seek modification of the labeling of Roundup to
include relevant information regarding the risks and dangers associated with Roundup
exposure.
       103.     The failure of Defendant to appropriately warn and inform the EPA has
resulted in inadequate warnings in safety information presented directly to users and
consumers.
       104.     The failure of Defendant to appropriately warn and inform the EPA has
resulted in the absence of warning or caution statements that are adequate to protect health
and the environment.
       105.     The failure of Defendant to appropriately warn and inform the EPA has
resulted in the directions for use that are not adequate to protect health and the environment.
       106.     By reason of the foregoing acts and omissions, Plaintiff seeks
compensatory damages as a result of Plaintiff’s use of, and exposure to, Roundup
which caused or was a substantial contributing factor in causing Plaintiff to suffer from
cancer, specifically NHL, and Plaintiff suffered severe and personal injuries which are
permanent and lasting in nature, physical pain and mental anguish, including diminished
enjoyment of life.
       107.     By reason of the foregoing, Plaintiff is severely and permanently injured.
       108.     By reason of the foregoing acts and omissions, Plaintiff has endured and, in
some categories continues to suffer, emotional and mental anguish, medical expenses, and
other economic and non-economic damages, as a result of the actions and inactions of the
Defendant.


                          PLAINTI FF’S EXPOSURE TO ROUNDUP

       109.     Plaintiff incorporates by reference all prior paragraphs of this Complaint as if
fully set forth herein.




                                                16
              Case 1:20-cv-03543 Document 1 Filed 05/06/20 Page 17 of 32



       110.     For the past 30 years or so, plaintiff applied Roundup on several properties in
Virginia: around his seven acre home; around his vacation home; around his office building;
and at rental property.
       111.     The Roundup he used was purchased at various big box stores, including
Walmart, Lowes, and Tractor Supply.
       112.     Plaintiff followed all safety and precautionary warnings on the product during
the course of use.
       113.     Plaintiff developed NHL and was diagnosed by his physician in February
2019. Plaintiff developed NHL as a result of his exposure to Defendant’s Roundup
product. As a result of his injury, Plaintiff has incurred physical injury, and significant
economic and non-economic damages.


                           FIRST CAUSE OF ACTION (NEGLIGENCE)

       114.     Plaintiff re-alleges each and every allegation of this Complaint contained in
each of the foregoing paragraphs with the same force and effect as if fully set forth herein.
       115.     Defendant had a duty to exercise reasonable care in the designing,
researching, testing, manufacturing, marketing, supplying, promoting, packaging, sale, and
distribution of Roundup into the stream of commerce, including a duty to assure that the
product would not cause users to suffer unreasonable, dangerous side effects.
       116.     Defendant failed to exercise ordinary care in the designing, researching,
testing, manufacturing, marketing, supplying, promoting, packaging, sale, testing,
quality assurance, quality control, and distribution of Roundup into interstate commerce in
that Defendant knew or should have known that using Roundup created a high risk of
unreasonable, dangerous side effects, including, but not limited to, the development of NHL,
as well as other severe and personal injuries which are permanent and lasting in nature,
physical pain and mental anguish, including diminished enjoyment of life, as well as need
for lifelong medical treatment, monitoring, and medications.
       117.     The negligence by the Defendant, its agents, servants, and employees,
included but was not limited to the following acts and omissions:
       a.       Manufacturing, producing, promoting, formulating, creating, and designing
                Roundup without thoroughly testing it;




                                                 17
     Case 1:20-cv-03543 Document 1 Filed 05/06/20 Page 18 of 32




b.     Failing to test Roundup and failing to adequately, sufficiently, and properly test
       Roundup;
c.     Not conducting sufficient testing programs to determine whether or not
       Roundup was safe for use; in that Defendant herein knew or should have known
       that Roundup was unsafe and unfit for use by reason of the dangers to its users;


d.     Not conducting sufficient testing programs and studies to determine
       Roundup’s carcinogenic properties even after Defendant had knowledge that
       Roundup is, was, or could be carcinogenic;

e.     Failing to conduct sufficient testing programs to determine the safety of
       “inert” ingredients and adjuvants contained within Roundup, and the propensity
       of these ingredients to render Roundup toxic, increase the toxicity of
       Roundup, whether these        ingredients   are   carcinogenic,    magnify    the
       carcinogenic properties of Roundup, and whether or not “inert” ingredients
       and adjuvants were safe for use; Negligently failing to adequately and correctly
       warn the Plaintiff, the public, the medical and agricultural professions, and the
       EPA of the dangers of Roundup;

f.     Negligently failing to petition the EPA to strength the warnings associated
       with Roundup;

g.     Failing to provide adequate cautions and warnings to protect the health of
       users, handlers, applicators, and persons who would reasonably and foreseeably
       come into contact with Roundup;

h.     Negligently marketing, advertising, and recommending the use of Roundup
       without sufficient knowledge as to its dangerous propensities;

i.     Negligently representing that Roundup was safe for use for its intended
       purpose, and that Roundup was safer than ordinary and common items such as
       table salt, when, in fact, it was unsafe;




                                        18
              Case 1:20-cv-03543 Document 1 Filed 05/06/20 Page 19 of 32



       j.       Negligently representing that Roundup had equivalent safety and efficacy as
                other forms of herbicides;
       k.       Negligently designing Roundup in a manner, which was dangerous to its users;

       l.       Negligently manufacturing Roundup in a manner, which was dangerous to its
                users;
       m.       Negligently producing Roundup in a manner, which was dangerous to its users;


       n.       Negligently formulating Roundup in a manner, which was dangerous to its
                users;

       o.       Concealing information from the Plaintiff while knowing that Roundup was
                unsafe, dangerous, and non-conforming with EPA regulations; and

       p.       Improperly concealing and misrepresenting information from the Plaintiff,
                scientific and medical professionals, and the EPA, concerning the severity of
                risks and dangers of Roundup compared to other forms of herbicides.


       q.       Negligently selling Roundup with a false and misleading label.

       118.     Defendant under-reported, underestimated, and downplayed the serious
dangers of Roundup.
       119.     Defendant negligently and deceptively compared the safety risks and dangers
of Roundup with common everyday foods such as table salt, and other forms of herbicides.
       120.     Defendant was negligent and violated New York law in the designing,
researching, supplying, manufacturing, promoting, packaging, distributing, testing,
advertising, warning, marketing, and selling of Roundup in that they:


       a.       Failed to use ordinary care in designing and manufacturing Roundup so as to
                avoid the aforementioned risks to individuals when Roundup was used as an
                herbicide;


       b.       Failed to accompany their product with proper and accurate warnings



                                              19
               Case 1:20-cv-03543 Document 1 Filed 05/06/20 Page 20 of 32



                 regarding all possible adverse side effects associated with the use of
                 Roundup;

        c.       Failed to accompany their product with proper warnings regarding all
                 possible adverse side effects concerning the failure and malfunction of
                 Roundup;

        d.       Failed to accompany their product with accurate warnings regarding the risks
                 of all possible adverse side effects concerning Roundup;

        e.       Failed to warn Plaintiff of the severity and duration of such adverse effects, as
                 the warnings given did not accurately reflect the symptoms, or severity of
                 the side effects including, but not limited to, the development of NHL;

        f.       Failed to conduct adequate testing, clinical testing and post-marketing
                 surveillance to determine the safety of Roundup;

        g.       Failed to conduct adequate testing, clinical testing, and post-marketing
                 surveillance to determine the safety of Roundup’s “inert” ingredients and
                 adjuvants;

        h.       Negligently misrepresented the evidence of            Roundup’s genotoxicity
                 and carcinogenicity;

        i.       Were otherwise careless and negligent.

        121.     Despite the fact that Defendant knew or should have known that Roundup
caused, or could cause, unreasonably dangerous side effects, Defendant continued and
continues to market, manufacture, distribute, and sell Roundup to consumers, including the
Plaintiff.
        122.     Defendant knew or should have known that consumers such as the Plaintiff
would foreseeably suffer injury as a result of Defendant’s failure to exercise ordinary care,
as set forth above.
        123.     Defendant’s violations of law and negligence were the proximate cause




                                                 20
                 Case 1:20-cv-03543 Document 1 Filed 05/06/20 Page 21 of 32



of Plaintiff’s injuries, harm and economic loss, which Plaintiff suffered and will continue to
suffer.
          124.     As a result of the foregoing acts and omissions, the Plaintiff suffered from
serious and dangerous side effects including, but not limited to, NHL, as well as other severe
and personal injuries which are permanent and lasting in nature, physical pain and mental
anguish, diminished enjoyment of life, and financial expenses for hospitalization and
medical care. Further, Plaintiff suffered life-threatening NHL, and severe personal injuries,
which are permanent and lasting in nature, physical pain and mental anguish, including
diminished enjoyment of life.
          125.     WHEREFORE, Plaintiff respectfully request that this Court enter
judgment in Plaintiff’s favor for compensatory and punitive damages, together with
interest, costs herein incurred, attorneys’ fees and all relief as this Court deems just and
proper. Additionally, Plaintiff demand a jury trial on all issues contained herein.



                                   SECOND CAUSE OF ACTION
                             (STRICT PRODUCTS LIABILITY – DESIGN
                                          DEFECT)

          126.     Plaintiff re-alleges each and every allegation of this Complaint contained in
each of the foregoing paragraphs inclusive, with the same force and effect as if more fully
set forth herein.
          127.     At all times herein mentioned, the Defendant designed, researched,
manufactured, tested, advertised, promoted, sold, distributed, and had acquired the entity
who has designed, researched, tested, advertised, promoted, marketed, sold, and distributed
Roundup as hereinabove described that was used by the Plaintiff.
          128.     Defendant’s Roundup was expected to and did reach the usual consumers,
handlers, and persons coming into contact with said product without substantial change in
the condition in which it was produced, manufactured, sold, distributed, and marketed by the
Defendant.
          129.     At those times, Roundup was in an unsafe, defective, and inherently
dangerous condition, which was dangerous to users, and in particular, Plaintiff.
          130.     The Roundup designed, researched, manufactured, tested, advertised,




                                                  21
              Case 1:20-cv-03543 Document 1 Filed 05/06/20 Page 22 of 32



promoted, marketed, sold, and distributed by Defendant were defective in design or
formulation in that, when it left the hands of the manufacturer and suppliers, the foreseeable
risks exceeded the benefits associated with the design or formulation of Roundup.
       131.     The Roundup designed, researched, manufactured, tested, advertised,
promoted, marketed, sold, and distributed by Defendant were defective in design and
formulation, in that, when it left the hands of the Defendant’s manufacturer and
supplier, it was unreasonably dangerous, unreasonably dangerous in normal use, and it
was more dangerous than an ordinary consumer would expect.
       132.     At all times herein mentioned, Roundup was in a defective condition and
unsafe, and Defendant knew or had reason to know that said product was defective and
unsafe, especially when used in the form and manner as provided by the Defendant. In
particular, Defendant’s Roundup was defective in the following ways:


                a. When placed in the stream of commerce, Defendant’s Roundup Products
                   were defective in design and formulation and, consequently, dangerous to
                   an extent beyond that which an ordinary consumer would anticipate.


                b. When placed in the stream of commerce, Defendant’s Roundup products
                   were unreasonably dangerous in that they were hazardous and posed a
                   grave risk of cancer and other serious illnesses when used in a reasonably
                   anticipated manner.


                c. When placed in the stream of commerce, Defendant’s Roundup products
                   contained unreasonably dangerous design defects and were not reasonably
                   safe when used in a reasonably anticipated manner.


                d. Defendant did not sufficiently test, investigate, or study its Roundup
                   products.
                e. Exposure to Roundup presents a risk of harmful side effects that outweigh
                   any potential utility stemming from the use of the herbicide.
                f. Defendant knew or should have known at the time of marketing its




                                              22
              Case 1:20-cv-03543 Document 1 Filed 05/06/20 Page 23 of 32



                    Roundup products that exposure to Roundup and could result in cancer and
                    other severe illnesses and injuries.


                g. Defendant did not conduct adequate post-marketing surveillance of its
                    Roundup products.

       137.     Defendant knew, or should have known that at all times herein
mentioned its Roundup was in a defective condition, and was and is inherently dangerous
and unsafe.
       138.     Plaintiff was exposed to Defendant’s Roundup, as described above, without
knowledge of Roundup’s dangerous characteristics.
       139.     At the time of the Plaintiff’s use of and exposure to Roundup, Roundup was
being used for the purposes and in a manner normally intended, as a broad-spectrum
herbicide.
       140.     Defendant with this knowledge voluntarily designed its Roundup with a
dangerous condition for use by the public, and in particular the Plaintiff.
       141.     Defendant had a duty to create a product that was not unreasonably
dangerous for its normal, intended use.
       142.     Defendant created a product that was and is unreasonably dangerous for its
normal, intended use.
       143.     Defendant marketed and promoted a product in such a manner so as to
make it inherently defective as the product downplayed its suspected, probable, and
established health risks inherent with its normal, intended use.
       144.     The Roundup designed, researched, manufactured, tested, advertised,
promoted, marketed, sold, and distributed by Defendant was manufactured defectively in
that Roundup left the hands of Defendant in a defective condition and was unreasonably
dangerous to its intended users.
       145.     The Roundup designed, researched, manufactured, tested, advertised,
promoted, marketed, sold, and distributed by Defendant reached their intended users in the
same defective and unreasonably dangerous condition in which the Defendant’s Roundup
was manufactured.




                                                23
               Case 1:20-cv-03543 Document 1 Filed 05/06/20 Page 24 of 32



        146.     Defendant designed, researched, manufactured, tested, advertised, promoted,
marketed, sold, and distributed a defective product, which created an unreasonable risk to
the health of consumers and to the Plaintiff in particular, and Defendant is therefore strictly
liable for the injuries sustained by the Plaintiff.
        147.     The Plaintiff could not, by the exercise of reasonable care, have discovered
Roundup’s defects herein mentioned or perceived its danger.
        148.     By reason of the foregoing, the Defendant has become strictly liable to the
Plaintiff for the manufacturing, marketing, promoting, distribution, and selling of a
defective product, Roundup.
        149.     Defendant’s defective design, of Roundup amounts to willful, wanton,
and reckless conduct by Defendant.
        150.     Defects in Defendant’s Roundup were the cause or a substantial factor in
causing Plaintiff’s injuries.
        151.     As a result of the foregoing acts and omission, the Plaintiff developed NHL,
and suffered severe and personal injuries, which are permanent and lasting in nature, physical
pain and mental anguish, including diminished enjoyment of life, and financial expenses for
hospitalization and medical care.
        152.     WHEREFORE, Plaintiff respectfully requests that this Court enter
judgment in Plaintiff’s favor for compensatory and punitive damages, together with
interest, costs herein incurred, attorneys’ fees and all relief as this Court deems just and
proper. Additionally, Plaintiff demands a jury trial on all issues contained herein.


                               THIRD CAUSE OF ACTION
                     (STRICT PRODUCTS LIABILITY – FAILURE TO WARN)

        153.     Plaintiff re-alleges each and every allegation of this Complaint contained in
each of the foregoing paragraphs, with the same force and effect as if fully set forth herein.
        154.     Defendant has engaged in the business of selling, testing, distributing,
supplying, manufacturing, marketing, and promoting Roundup, and through that conduct
has knowingly and intentionally placed Roundup into the stream of commerce with
full knowledge that it reaches consumers such as Plaintiff who are exposed to it
through ordinary and reasonably foreseeable uses.




                                                 24
              Case 1:20-cv-03543 Document 1 Filed 05/06/20 Page 25 of 32



       155.     Defendant did in fact sell, distribute, supply, manufacture, and promote
Roundup to Plaintiff. Additionally, Defendant expected the Roundup that they were
selling, distributing, supplying, manufacturing, and promoting to reach – consumers,
including Plaintiff, without any substantial change in the condition of the product from
when it was initially distributed by Defendant.
       156.     At the time of manufacture, Defendant could have provided the
warnings or instructions regarding the full and complete risks of Roundup and glyphosate-
containing products because it knew or should have known of the unreasonable risks of
harm associated with the use of and exposure to such products.
       157.     At all times herein mentioned, the product was defective and unsafe in
manufacture such that it was unreasonably dangerous to the user, and was so at the time it
was distributed by Defendant and at the time Plaintiff was exposed to the product. The
defective condition of Roundup was due in part to the fact that it was not accompanied by
proper warnings regarding its carcinogenic qualities and possible side effects, including, but
not limited to, developing non-Hodgkin’s lymphoma as a result of exposure and use.
       158.     Roundup did not contain a warning or caution statement, which was necessary and,
if complied with, was adequate to protect health those exposed in violation of 7 U.S.C.
§136j(a)(1)(E).
       159.     Defendant’s failure to include a warning or caution statement which was
necessary and, if complied with, was adequate to protect the health of those exposed,
violated 7 U.S.C. §36j(a)(1)(E) as well as the laws of the State of New York.
       160.     Defendant could have amended the label of Roundup to provide additional
warnings.
       161.     This defect caused serious injury to Plaintiff, who used Roundup in its
intended and foreseeable manner.
       162.     At all times herein mentioned, Defendant had a duty to properly design,
manufacture, compound, test, inspect, package, label, distribute, market, examine, maintain
supply, provide proper warnings, and take such steps to assure that the product did not
cause users to suffer from unreasonable and dangerous side effects.
       163.     Defendant labeled, distributed, and promoted the product that it was
dangerous and unsafe for the use and purpose for which it was intended.




                                                25
               Case 1:20-cv-03543 Document 1 Filed 05/06/20 Page 26 of 32



        164.     Defendant failed to warn of the nature and scope of the side effects associated
with Roundup, namely its carcinogenic properties and its propensity to cause or serve as a
substantial contributing factor in the development of NHL.
        165.     Defendant was aware of the probable consequences of the aforesaid
conduct. Despite the fact that Defendant knew or should have known that Roundup caused
serious injuries, Defendant failed to exercise reasonable care to warn of the dangerous
carcinogenic properties and side effect of developing NHL from Roundup exposure, even
though these side effects were known or reasonably scientifically knowable at the time of
distribution. Defendant willfully and deliberately failed to avoid the consequences
associated with their failure to warn, and in doing so, Defendant acted with a conscious
disregard for the safety of Plaintiff.
        166.     At the time of exposure, Plaintiff could not have reasonably discovered any
defect in Roundup prior through the exercise of reasonable care.
        167.     Defendant, as the manufacturer and distributor of the subject product, is held
to the level of knowledge of an expert in the field.
        168.     Plaintiff reasonably relied upon the skill, superior knowledge, and
judgment of Defendant.
        169.     Had Defendant properly disclosed the risks associated with Roundup,
Plaintiff would have avoided the risk of NHL by not using Roundup.
        170.     The information that Defendant did provide or communicate failed to
contain adequate warnings and precautions that would have enabled Plaintiff, and
similarly situated individuals, to utilize the product safely and with adequate protection.
Instead, Defendant disseminated information that was inaccurate, false, and misleading
and which failed to communicate accurately or adequately the comparative severity,
duration, and extent of the risk of injuries associated with use of and exposure to Roundup
and glyphosate; continued to promote the efficacy of Roundup, even after it knew or should
have known of the unreasonable risks from use or exposure; and concealed, downplayed, or
otherwise suppressed, through aggressive marketing and promotion, any information or
research about the risks and dangers of exposure to Roundup and glyphosate.
        171.     To this day, Defendant has failed to adequately warn of the true risks of
Plaintiff’s injuries associated with the use of and exposure to Roundup.




                                                26
              Case 1:20-cv-03543 Document 1 Filed 05/06/20 Page 27 of 32



       172.     As a result of their inadequate warnings, Defendant’s Roundup products
were defective and unreasonably dangerous when they left the possession and control of
Defendant, were distributed by Defendant, and used by Plaintiff.
       173.     As a direct and proximate result of Defendant’s actions as alleged herein,
and in such other ways to be later shown, the subject product caused Plaintiff to sustain
injuries as herein alleged.
       174.     WHEREFORE, Plaintiff respectfully requests that this Court enter
judgment in Plaintiff’s favor for compensatory and punitive damages, together with
interest, costs herein incurred, attorneys’ fees and all relief as this Court deems just and
proper. Additionally, Plaintiff demands a jury trial on all issues contained herein.


                             FOURTH CAUSE OF ACTION
                         (BREACH OF IMPLIED WARRANTIES)

       175.     Plaintiff re-alleges each and every allegation of this Complaint contained in
each of the foregoing paragraphs, with the same force and effect as if fully set forth herein.
       176.     At all times herein mentioned, the Defendant manufactured, distributed,
compounded, recommended, merchandized, advertised, promoted, and sold Roundup and
have recently acquired the entity who manufactured, compound portrayed, distributed,
recommended, merchandized, advertised, promoted, and sold Roundup, as a broad
spectrum herbicide. These actions were under the ultimate control and supervision of
Defendant.
       177.     At the time Defendant marketed, sold, and distributed Roundup for use by
Plaintiff, Defendant knew of Roundup’s intended use and impliedly warranted the product
to be of merchantable quality and safe and fit for this use.
       178.     The Defendant impliedly represented and warranted to Plaintiff and users
of Roundup, and the EPA that Roundup was safe and of merchantable quality and fit for the
ordinary purpose for which it was to be used.
       179.     These representations and warranties were false, misleading, and inaccurate in
that Roundup was unsafe, unreasonably dangerous, not of merchantable quality, and
defective.
       180.     Plaintiff and the EPA did rely on said implied warranty of merchantability




                                                27
              Case 1:20-cv-03543 Document 1 Filed 05/06/20 Page 28 of 32



of fitness for particular use and purpose.
       181.     Plaintiff reasonably relied upon the skill and judgment of Defendant as to
whether Roundup was of merchantable quality and safe and fit for its intended use.
       182.     Roundup was placed into the stream of commerce by the Defendant in a
defective, unsafe, and inherently dangerous condition, and the products’ materials were
expected to and did reach users, handlers, and persons coming into contact with said
products without substantial change in the condition in which they were sold.
       183.     The Defendant breached the aforesaid implied warranties, as its herbicide
Roundup was not fit for its intended purposes and uses.
       184.     As a result of the foregoing acts and omissions, Plaintiff suffered from NHL
and Plaintiff suffered severe and personal injuries which are permanent and lasting in nature,
physical pain and mental anguish, including diminished enjoyment of life, financial
expenses for hospitalization and medical care, including medical expenses and other
economic, and non-economic damages.
       185.     WHEREFORE, Plaintiff respectfully requests that this Court enter
judgment in Plaintiff’s favor for compensatory and punitive damages, together with
interest, costs herein incurred, attorneys’ fees and all relief as this Court deems just and
proper. Additionally, Plaintiff demands a jury trial on all issues contained herein.

                              FIFTH CAUSE OF ACTION
                      (VIOLATION OF THE CONSUMER FRAUD ACT)

       186.     Plaintiff re-alleges each and every allegation of this Complaint contained in
each of the foregoing paragraphs, with the same force and effect as if fully set forth herein.
       187.     Plaintiff brings this cause of action pursuant to N.Y. Gen. Bus. Law §§ 349 &
350 and N.Y. Exec. Law §63(12) and California Business & Professions Code § 17500,
California Civil Code §1750 et. seq.
       188.     Defendant fraudulently, intentionally, negligently, and innocently
misrepresented to the public, and to the Plaintiff, both directly and by and through the media
and purported “community outreach” programs, the safety of Roundup products, and
fraudulently, intentionally, negligently and innocently concealed, suppressed, or omitted
material, adverse information regarding the safety of Roundup. This deception caused injury




                                                28
               Case 1:20-cv-03543 Document 1 Filed 05/06/20 Page 29 of 32



to Plaintiff in violation of the Consumer Fraud Act of Plaintiff’s home state which creates a
private right of action by Plaintiff.
        189.     The intentional, negligent, and innocent misrepresentations and omissions
of Defendant regarding the safety of Roundup products were communicated to Plaintiff
directly through national and regional advertising, marketing and promotion efforts, as well
as the packaging and sales aids. The safety of Roundup products was also intentionally,
negligently, and innocently misrepresented to Plaintiff and the public with the intent
that such misrepresentations would cause Plaintiff and other potential consumers to
purchase and use or continue to purchase and use Roundup products.
        190.     Defendant either knew or should have known of the material representations
they were making regarding the safety and relative utility of Roundup products.
        191.     Defendant fraudulently, intentionally, negligently, and innocently made the
misrepresentations and actively concealed, suppressed, or omitted this material
information with the specific desire to induce Plaintiff, and the consuming public to purchase
and use Roundup products. Defendant fraudulently, intentionally, negligently, and
innocently, knew or should have known that Plaintiff and the consuming public would
rely on such material misrepresentations and omissions in selecting and applying Roundup
products. Defendant knew or should have known that Plaintiff would rely on their false
representations and omissions.
        192.     Defendant made these misrepresentations and actively concealed adverse
information including the risk of non-Hodgkin lymphoma, at a time when, their agents
and employees knew or should have known, the product had defects, dangers, and
characteristics that were other than what was represented to the consuming public.
Specifically, Defendant misrepresented and actively concealed, suppressed, and omitted
that there had been inadequate testing of the safety and efficacy of Roundup, and that
prior studies, research, reports, and testing had been conducted linking the use of the drug
with serious health events, including non-Hodgkin lymphoma.
        193      Despite the fact that Defendant knew or should have known of reports of
severe risks including non-Hodgkin lymphoma, with Roundup use and exposure, this
information was strategically minimized, understated, or omitted in order to create the
impression that the human dangers of Roundup were nonexistent, particularly in light of its




                                               29
              Case 1:20-cv-03543 Document 1 Filed 05/06/20 Page 30 of 32



purported utility.
       194.     The fraudulent, intentional, negligent and innocent material
misrepresentations and active concealment, suppression, and omissions by Defendant
were perpetuated directly and indirectly through the advertisements, packaging, sales aids,
furtive public relations efforts, and other marketing and promotional pieces authored,
analyzed, created, compiled, designed, drafted, disseminated, distributed, edited,
evaluated, marketed, published, and supplied by Defendant.
       195.     If Plaintiff had known the true facts concerning the risks associated with
Roundup exposure, Plaintiff would have used a safer alternative.
       196.     Plaintiff’s reliance upon the material misrepresentations and omissions was
justified, among other reasons, because said misrepresentations and omissions were
made by individuals and entities who were in a position to know the true facts concerning
Roundup while Plaintiff was not in a position to know the true facts because Defendant
overstated the benefits and safety of Roundup and downplayed the risk of NHL, thereby
inducing Plaintiff to use the herbicide rather than safer alternatives.
       197.     Federal law and the EPA do not authorize and specifically prohibit the
deceptions, misrepresentations and omissions made by Defendant.
       198.     As a direct and proximate result of Defendant’s actions and inactions,
Plaintiff was exposed to Roundup and suffered and will continue to suffer injuries and
damages, as set forth herein.
       199.     WHEREFORE, Plaintiff respectfully requests that this Court enter
judgment in Plaintiff’s favor for compensatory and punitive damages, together with
interest, costs herein incurred, attorneys’ fees and all relief as this Court deems just and
proper. Additionally, Plaintiff demands a jury trial on all issues contained herein.




                                               30
               Case 1:20-cv-03543 Document 1 Filed 05/06/20 Page 31 of 32



                                      SIXTH CAUSE OF ACTION
                                       LOSS OF CONSORTIUM

        200.      Both plaintiffs re-allege each and every allegation of this Complaint contained
in each of the foregoing paragraphs, with the same force and effect as if fully set forth herein.
        201.      Plaintiff Lois M. Baker is and was at all pertinent times the wife of Plaintiff.
        202.      As a result of the injuries sustained by Plaintiff, Plaintiff Lois M. Baker has
been deprived of the sex, society and services of her husband, and therefore maintains this
cause of action for loss of consortium.
        203.      WHEREFORE, Plaintiffs respectfully requests that this Court enter judgment
in Plaintiffs’ favor for compensatory and punitive damages, together with interest, costs
herein incurred, attorneys’ fees and all relief as this Court deems just and proper.
Additionally, Plaintiff demands a jury trial on all issues contained herein


                                        PRAYER FOR RELIEF
       WHEREFORE, Plaintiff demands judgment against the Defendant on each of the
 above- referenced claims and causes of action and as follows:
        1.       Awarding compensatory damages in excess of the jurisdictional amount,
including, but not limited to, pain, suffering, emotional distress, loss of enjoyment of life,
and other non-economic damages in an amount to be determined at trial of this action;
        2.       Awarding compensatory damages to Plaintiff for past and future damages,
including, but not limited to, Plaintiff’s pain and suffering and for severe and permanent
personal injuries sustained by the Plaintiff including health care costs and economic loss;
        3.       Awarding economic damages in the form of medical expenses, out of
pocket expenses, lost earnings and other economic damages in an amount to be determine at
trial of this action;
        4.       Punitive and exemplary damages for the wanton, willful, fraudulent, and
reckless acts of the Defendant who demonstrated a complete disregard and reckless
indifference for the safety and welfare of the general public and to the Plaintiff in an amount
sufficient to punish Defendant and deter future similar conduct, to the extent allowed by
applicable law;
        5.       Loss of consortium damages to Plaintiff Lois M. Baker;




                                                  31
            Case 1:20-cv-03543 Document 1 Filed 05/06/20 Page 32 of 32



      6.      Pre-judgment interest;
      7.      Post-judgment interest;
      8.      Awarding Plaintiff reasonable attorneys’ fees;
      9.      Awarding Plaintiff the costs of these proceedings; and
      10.     Such other and further relief as this Court deems just and proper.




                              DEMAND FOR JURY TRIAL

       Plaintiff hereby demands trial by jury as to all issues.


Dated: May 6, 2020


                                                     Respectfully submitted



                                                     RHEINGOLD GIUFFRA
                                                     RUFFO & PLOTKIN LLP
                                                     By: /s/Paul D. Rheingold
                                                     Paul D. Rheingold
                                                     Of Counsel
                                                     551 Fifth Avenue, 29th Floor
                                                     New York, New York 10176
                                                     (212) 684-1880
                                                     Attorneys for Plaintiff




                                              32
